Title: James Hoban’s Observations on William Thornton’s Design for the Capitol, 10 July 1793
From: Hoban, James
To: Jefferson, Thomas


Observations
On drawings delivered by Doctor Thornton, for a Capitol to be built in the City of Washington.


1st.
  The extent of bearing of the Repository Ceiling, and the Ceiling of the Halls.


  2nd.
  The intercolumnations.


  3rd.
  The entrances.


  4th.
  Darkness and irregularity.


  5
  the Staircases.


  [6]
  Inconveniences to the Members.


  7
  Impractability of the Gallerys.


  8
  Disagreement between the ornamental and necessary points of the internal structure——&c.



July 10th. 1793
James Hoban

